Title: Cotton Tufts to Abigail Smith, 19 April 1764
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear
      
       Boston, 19? April 1764
      
     
     It was not forgetfulness, that prevented my writing. You must not ascribe to forgetfulness my not writing to You for some time past, it was A Fear had a Letter from me at the Time of Eruption and for some days after would have been disagreable. You must think, that Distance of Place or Even Pain and Distress is not able to erase the tender Affection which I have for my Friends and You my Dear have a right to my Affection in particular having in the State of Childhood assisted You as a Physician for the same Reasons mentiond in Yours that I have a Claim to Yours. I never design’d that You should have open’d Pandora’s Box, as such it seem’d to be to You. All I can say upon the Affair is that if Your delicate Stomach receiv’d a gentle Heave, You must comfort yourself with the trite saying “Pay for Peeping” (I do not know whether I spell the word right).
     I think You are grown very good at Weymouth and extremely peaceable, and quiet. But by this Time I believe You are full of News, and it will be a Wonder if a little Scandall dont drop—for I can assure You there has been enough of it here in Town. Poor Wm. Greenleaf has been burnt, hang’d, Gibbited and I dont now what—and I am apt to think but with very little Reason. Time will perhaps discover something curious in this Affair.
     I saw Your Friend Yesterday and the day before. He will have the Disorder lightly, for You must Note I am become Connoisseur in this Business.
    